Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-21 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Specification
The disclosure is objected to because of the following informalities: Page 7 of the Specification filed January 25, 2019, line 15 states “hub 330” and line 17 states “hub 300.” Reference character “300” has already been used to refer to the charging base in Fig. 4, so it appears line 17 should instead recite --hub 330--.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“the handle comprises a transmitter coil” (claim 10, claim 20) has not been shown. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a thermal element configured to heat or cool skin of the user” in claim 1 and claim 15.
“a charging base configured to thermally charge the thermal element” in claim 11 and claim 21. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grez et al. (2016/0184162).

Regarding claim 14, Grez discloses wherein the plurality of bristles (160, Fig. 1B) at least partially surround the thermal element (125, see Fig. 1B, there are bristles 160 on either side of the thermal element 125).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 8-9, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grez et al. (2016/0184162) in view of Boersma et al. (2018/0295980).
Regarding claim 8, Grez is silent regarding wherein the thermal element comprises a Peltier element configured to lower a temperature of the thermal element. 
Boersma teaches a related rotatable facial brush (Fig. 1) which includes a brush head (skin treatment head 200, Fig. 1) having a plurality of bristles (bristles 211, Fig. 1) and a thermal element (thermoelectric device 300, Fig. 1-2A) configured to heat or cool skin of the user (“the skin may also advantageously be heated (or optionally cooled)” see the first sentence of [0022]). The thermal element (300) comprises a Peltier element comprising two different conductors or semiconductors, with one being used for cooling and the other used for heating (see lines 1-15 of [0028]). The use of cooling (lowering the temperature) can help the skin further recover and relax, and help the skin be perceived as less oily (see the last four lines of [0012]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal element of Grez to comprise a Peltier element configured to selectively provide both heat and cooling therapy (lowering the temperature) as taught by Boersma, because the additional option of providing cooling therapy to the skin would help the skin further recover and relax, and help the skin be perceived as less oily (see the last four lines of [0012] of Boersma).

Grez does not specifically state the power source is a battery. 
Boersma teaches a related rotatable facial brush (Fig. 1) which includes a brush head (skin treatment head 200, Fig. 1) having a plurality of bristles (bristles 211, Fig. 1). The brush head (200) is rotatable about a center point via a shaft (rotatable axis 500, Fig. 1) driven by a motor (actuator 110, Fig. 1). The device is powered by at least one rechargeable battery (rechargeable battery 21, Fig. 1), and includes a receiver coil for wireless (induction) charging of the batteries (see the last three lines of [0017]).The rechargeable battery may power the motor (“a rechargeable battery for powering the actuator” see lines 7-12 of [0047] and the last sentence of [0049], a rechargeable battery may be used for the actuator and the thermal element, and they may use substantially the same charging mechanism).

Regarding claim 13, Grez is silent regarding wherein the thermal element at least partially surrounds the plurality of bristles.
Boersma teaches a related rotatable facial brush (Fig. 1) which includes a brush head (skin treatment head 200, Fig. 1) having a plurality of bristles (bristles 211, Fig. 1). Boersma has a thermal element (thermoelectric device 300, and thermally conductive element 310 Fig. 1-2F) wherein the thermal element at least partially surrounds the plurality of bristles (see Fig. 2E, the thermally conductive portion 310 at least partially surrounds the bristles of the brush 210; see the second sentence of [0070]). By positioning the thermally conductive portion around at least a portion of the circumference of the bristles (Fig. 2E), this would provide an expected result of allowing the user to evenly heat each portion of treated skin prior to moving the brush head across that portion of the skin (as opposed to known alternative embodiments such as Fig. 2B which have the thermal element in the middle of the bristles).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal element of 
Regarding claim 15, Grez discloses a skincare device (Fig. 1B), comprising: a brush head (applicator tip 115 which carries bristles 160, Fig. 1B) configured to contact a face of a user (skin can be contacted via bristles 160, see Fig. 1B, and the face is treated by the device, see Fig.8A-8B and para. [0025] which states the treatment formulation can be makeup, blush, highlighter, bronzer, facial cleanser, shaving cream, etc.), the brush head comprising: a plurality of bristles (bristles 160, Fig. 1B) configured to oscillate (sonic motion, Fig. 1B; see lines 4-5 of [0040]) about a center point (shaft 110, Fig. 1B); and a thermal element (heat source 125, Fig. 1B) configured to heat or cool skin of the user (see the first sentence of [0038], the skin is heated by the applicator tip. It is noted that “heat or cool” is recited in the alternative, “or”); and a handle (housing 140, Fig. 1B, which “provides a grip/handle for a user” see the first sentence of [0035], and the second sentence of [0040]) configured to mate with the brush head (applicator tip 115 is inserted into a recessed portion of the handle 140, see Fig. 1B), the handle comprising: a motor (sonic source 105, Fig. 1B; see the second sentence of [0028]); a power source configured to provide electrical current to the motor (power source 150, Fig. 1B); and a shaft (shaft 110, Fig. 1B) mechanically connected with the brush head (shaft 110 is connected to, and oscillates the brush head 115, see lines 4-5 of [0040]), wherein the shaft (110) is configured to impart an oscillatory motion 
Grez does not specifically state the power source is a battery. 
Boersma teaches a related rotatable facial brush (Fig. 1) which includes a brush head (skin treatment head 200, Fig. 1) having a plurality of bristles (bristles 211, Fig. 1). The brush head (200) is rotatable about a center point via a shaft (rotatable axis 500, Fig. 1) driven by a motor (actuator 110, Fig. 1). The device is powered by at least one rechargeable battery (rechargeable battery 21, Fig. 1), and includes a receiver coil for wireless (induction) charging of the batteries (see the last three lines of [0017]).The rechargeable battery may power the motor (“a rechargeable battery for powering the actuator” see lines 7-12 of [0047] and the last sentence of [0049], a rechargeable battery may be used for the actuator and the thermal element, and they may use substantially the same charging mechanism).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power source of Grez to include at least one wirelessly rechargeable battery to provide electrical current to the motor as taught by Boersma because this is a simple substitution of one known power source for another known power source, and would provide expected results of improving the portability of the device, and allowing the device to be conveniently recharged wirelessly, such as by induction via a receiver coil (see the last three lines of [0017] of Boersma).

Boersma teaches a related rotatable facial brush (Fig. 1) which includes a brush head (skin treatment head 200, Fig. 1) having a plurality of bristles (bristles 211, Fig. 1) and a thermal element (thermoelectric device 300, Fig. 1-2A) configured to heat or cool skin of the user (“the skin may also advantageously be heated (or optionally cooled)” see the first sentence of [0022]). The thermal element (300) comprises a Peltier element comprising two different conductors or semiconductors, with one being used for cooling and the other used for heating (see lines 1-15 of [0028]). The use of cooling (lowering the temperature) can help the skin further recover and relax, and help the skin be perceived as less oily (see the last four lines of [0012]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal element of Grez to comprise a Peltier element configured to selectively provide both heat and cooling therapy (lowering the temperature) as taught by Boersma, because the additional option of providing cooling therapy to the skin would help the skin further recover and relax, and help the skin be perceived as less oily (see the last four lines of [0012] of Boersma).
Claims 2-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Grez et al. (2016/0184162) in view of McGushion (2015/0297393).
Regarding claim 2, Grez is silent regarding the thermal element comprises: a thermal element vessel; and a thermal element filler inside the thermal element vessel. 
McGushion teaches a related thermal massage device (Fig. 3A) comprising a thermal element (pouch 34 containing thermal medium 30, Fig. 3A) in a detachable treatment head (massage head 16, detachable via groove 26, see Fig. 3A and the second sentence of [0028]). The thermal element (34, 30) comprises a thermal element vessel (pouch 34, Fig. 3A) and a thermal element filler (thermal medium 30, Fig. 3A) inside the thermal element vessel (see Fig. 3A). The filler may comprise granular material (“particulate medium such as beads and the like” see the first sentence of [0023]) and heat may be added or removed from the medium such as by a microwave or refrigerator (see lines 5-13 of [0023]). Additionally, thermochromatic ink may be added to the medium such that if the medium is too hot, a color change can indicate this to the user (see the last five lines of [0023]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal element of Grez to be a thermal element vessel with a thermal element filler inside the vessel, detachably connected to the brush head as taught by McGushion because this is a simple substitution of one known thermal element for another known thermal element, which would provide expected results such as allowing the thermal filler to be selectively heated or cooled by a microwave or refrigerator. One of ordinary skill in the art would recognize this passive thermal element would reduce the complexity/cost of the Grez device compared to an electrically-controlled active thermal element, and would provide 
Regarding claim 3, the modified Grez/McGushion device discloses wherein the thermal element filler (30, Fig. 3A of McGushion) comprises a granular material (“particulate medium such as beads and the like” see the first sentence of [0023] of McGushion). 
Regarding claim 4, the modified Grez/McGushion device discloses wherein the thermal element vessel (34, Fig. 3A of McGushion) comprises a textile material (pouch (34) may additionally be made of any appropriate material … plastic-lined cloth, nylon, or the like” see lines 6-8 of [0024] of McGushion. Plastic-lined cloth or nylon is a textile material). 
Regarding claim 5, Grez is silent regarding the thermal element comprising a phase-change material. However, it is noted that Grez states any number of other heat sources may be used to provide heat to the end 130 (see the last sentence of [0030]).
McGushion teaches a related thermal massage device (Fig. 3A) comprising a thermal element (pouch 34 containing thermal medium 30, Fig. 3A) in a detachable treatment head (massage head 16, detachable via groove 26, see Fig. 3A and the second sentence of [0028]). The thermal element (34, 30) comprises a thermal element vessel (pouch 34, Fig. 3A) and a thermal element filler (thermal medium 30, Fig. 3A) inside the thermal element vessel (see Fig. 3A). The filler may comprise a phase-change material (“a water/glycerine-based fluid …” see the first sentence of [0023], a water-based fluid would be able to change phases) and heat may be added or removed from the medium such as by a microwave or refrigerator (see lines 5-13 of [0023]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal element of Grez to be a thermal element vessel with a thermal element filler phase change material inside the vessel, detachably connected to the brush head as taught by McGushion because this is a simple substitution of one known thermal element for another known thermal element, which would provide expected results such as allowing the thermal filler to be selectively heated or cooled by a microwave or refrigerator. One of ordinary skill in the art would recognize this passive thermal element would reduce the complexity/cost of the Grez device compared to an electrically-controlled active thermal element, and would provide other advantages such as the thermochromatic ink indicating to the user when the medium is at an acceptable temperature.
Regarding claim 7, the modified Grez/McGushion device discloses wherein the phase-change material (water/glycerine-based fluid, see the first sentence of [0023] of McGushion) is a first phase-change material (water) configured to change its phase at a first temperature that is lower than a skin temperature (water is configured to freeze at 32 degrees Fahrenheit, which is a change in phase at a temperature lower than a skin temperature), the thermal element further comprising a second phase-change material (methyl paraben, see the first sentence of [0023] of McGushion) configured to change its phase at a second temperature that is higher than the skin temperature (methyl paraben has a melting point at approximately 126 degrees Celsius, which is a temperature much higher than a skin temperature). 
Claims 5-6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Grez et al. (2016/0184162) in view of Gillespie et al. (2013/0085556).
Regarding claim 5, Grez is silent regarding the thermal element comprising a phase-change material. However, it is noted that Grez states any number of other heat sources may be used to provide heat to the end 130 (see the last sentence of [0030]).
Gillespie teaches a related thermal skincare device (Fig. 4) with a thermal element (heat generating element 41, Fig. 4, which includes at least an electric heater 404 and a thermal energy storage medium 405, Fig. 5C) comprising a phase-change material (thermal energy storage medium 405, Fig. 5C, Fig. 5E; this thermal medium may be wax, see the last sentence of [0071]). The use of a phase-change material allows the device to store heat generated by a heat source while connected to external power and then release the heat to the body-care surface during use (see the first sentence of [0049]). This allows the device to be sufficiently heated for a long enough time to deliver therapy, while still offering the portability of a manual or battery-powered device (see lines 1-8 of [0031]). The phase-change material has a much higher energy storage density than temperature sensible heat storage systems (see lines 1-2 of [0051]), and is therefore preferable (see lines 1-2 of [0052]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal element of Grez to include a thermal energy storage medium, such as a phase-change material, in contact with an electric heater in a chamber as taught by Gillespie because this is a simple substitution of one known thermal element for another known thermal element, which provides an expected result of allowing the treatment head to be heated to 
Regarding claim 6, the modified Grez/Gillespie device discloses wherein the phase-change material is a wax material (see the last sentence of [0071] of Gillespie; see also para. [0052] of Gillespie).
Regarding claim 11, Grez is silent regarding a charging base configured to thermally charge the thermal element. However, it is noted that Grez states any number of other heat sources may be used to provide heat to the end 130 (see the last sentence of [0030]).
Gillespie teaches a related thermal skincare device (Fig. 4) with a thermal element (heat generating element 41, Fig. 4, which includes at least an electric heater 404 and a thermal energy storage medium 405, Fig. 5C) comprising a phase-change material (thermal energy storage medium 405, Fig. 5C, Fig. 5E; this thermal medium may be wax, see the last sentence of [0071]). The use of a phase-change material allows the device to store heat generated by a heat source while connected to a charging base (energizer stand 50, Fig. 7A; “configured to engage the electrical contacts 23 (shown in Fig. 2) of the device 10 to energize the heat-generating element” see lines 9-12 of [0039]) and then release the heat to the body-care surface during use (see the first sentence of [0049]). This allows the device to be sufficiently heated for a long enough time to deliver therapy, while still offering the portability of a manual or 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal element of Grez to include a thermal energy storage medium, such as a phase-change material, in contact with an electric heater in a chamber which is heated through a charging base as taught by Gillespie because this is a simple substitution of one known thermal element for another known thermal element, which provides an expected result of allowing the treatment head to be heated to provide therapy to skin. Furthermore, the use of the phase-change material heated by the charging base of Gillespie would allow the device to be sufficiently heated for a long enough time to deliver therapy, while still offering the portability of a manual or battery-powered device due to its much higher energy storage density (see lines 1-8 of [0031] and lines 1-2 of [0051] of Gillespie).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grez et al. (2016/0184162) in view of Boersma et al. (2018/0295980) as applied to claims 9 and 15 above, and further in view of Bylsma et al. (2011/0200381).
Regarding claim 10, the modified Grez/Boersma device is silent regarding wherein the thermal element comprises a receiver coil and the handle comprises a transmitter coil, and wherein the receiver coil is configured to generate heat when electromagnetically coupled with the transmitter coil. However, it is noted that Grez states any number of other heat sources may be used to provide heat to the end 130 
For example, Bylsma teaches a related thermal skin-treatment device (Fig. 2) which has a thermal element (heater 40, secondary coil 36, Fig. 5) comprising a receiver coil (secondary coil 36, Fig. 5) and a base unit (31, Fig. 5) comprises a transmitter coil (primary coil 35, Fig. 5), and wherein the receiver coil (36) is configured to generate heat when electromagnetically coupled with the transmitter coil (“secondary coil 36 may receive energy via inductive coupling with primary coil 35 and transfer this energy to the applicator controller 37. After receiving energy, the applicator controller 37 may regulate the energy to heater 40 to heat the surface-contacting tip 41” see para. [0046]). Furthermore, the controller (applicator controller 37, Fig. 5) may monitor the temperature of the surface-contacting tip assembly (41, Fig. 5) and regulate energy from the storage element (39, Fig. 5) to the heater (40, Fig. 5) to allow a desired temperature to be maintained for an extended period (see the last two sentences of [0046]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal element of Grez/Boersma to include a controller and a receiving coil which can be inductively coupled to a transmitter coil as taught by Bylsma because this is a simple substitution of one known heating mechanism for another known heating mechanism (providing a receiving coil and transmitting coil which can be inductively coupled to generate heat) which provides expected results of allowing a desired temperature to be maintained for an extended period (see the last two sentences of [0046]). Furthermore, the 
The modified Grez/Boersma/Bylsma device as currently combined is silent regarding the transmitter coil (35, Fig. 5 of Bylsma) being in the handle. However, it is noted that Boersma states the treatment head may releasably be associated with the handle housing to replace the treatment head with a new treatment head or another type of treatment head (see lines 8-15 of [0018] of Boersma).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the transmitter coil of Grez/Boersma/Bylsma to be in the handle to allow the thermal element of the treatment head to be releasably associated with the handle, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04.
Regarding claim 20, the modified Grez/Boersma device is silent regarding wherein the thermal element comprises a receiver coil and the handle comprises a transmitter coil, and wherein the receiver coil is configured to generate heat when electromagnetically coupled with the transmitter coil. However, it is noted that Grez states any number of other heat sources may be used to provide heat to the end 130 (see the last sentence of [0030]). Additionally, the use of electromagnetically coupled receiver and transmitter coils to produce heat is well known.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal element of Grez/Boersma to include a controller and a receiving coil which can be inductively coupled to a transmitter coil as taught by Bylsma because this is a simple substitution of one known heating mechanism for another known heating mechanism (providing a receiving coil and transmitting coil which can be inductively coupled to generate heat) which provides expected results of allowing a desired temperature to be maintained for an extended period (see the last two sentences of [0046]). Furthermore, the electromagnetic induction connection provides an expected advantage of allowing the thermal heating element to be separated from the remainder of the device, without 
The modified Grez/Boersma/Bylsma device as currently combined is silent regarding the transmitter coil (35, Fig. 5 of Bylsma) being in the handle. However, it is noted that Boersma states the treatment head may releasably be associated with the handle housing to replace the treatment head with a new treatment head or another type of treatment head (see lines 8-15 of [0018] of Boersma).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the transmitter coil of Grez/Boersma/Bylsma to be in the handle to allow the thermal element of the treatment head to be releasably associated with the handle, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Grez et al. (2016/0184162) in view of Gillespie et al. (2013/0085556) as applied to claim 11 above, and further in view of Castel (2011/0040235).
Regarding claim 12, the modified Grez/Gillespie device is silent regarding the charging base (50, Fig. 7A of Gillespie) is further configured to electrically charge a battery of the device. 
Castel teaches a related skin treatment device (Fig. 1) with a plurality of therapies including a motorized actuator (electric buzzer 60, Fig. 1A) and a thermal therapy (heating/cooling Peltier element 90, Fig. 1A). The device handle includes a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Grez/Gillespie device to include a battery within the handle of the device and a coil configured to charge the battery via the charging base as taught by Castel in order to allow at least some of the components of the device to be operated by a rechargeable battery, to improve the portability of the device and allow for convenient recharging via the base.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Grez et al. (2016/0184162) in view of Boersma et al. (2018/0295980) as applied to claim 15 above, and further in view of McGushion (2015/0297393).
Regarding claim 16, the modified Grez/Boersma device is silent regarding wherein the thermal element comprises a granular material. However, it is noted that Grez states any number of other heat sources may be used to provide heat to the end 130 (see the last sentence of [0030]).
McGushion teaches a related thermal massage device (Fig. 3A) comprising a thermal element (pouch 34 containing thermal medium 30, Fig. 3A) in a detachable treatment head (massage head 16, detachable via groove 26, see Fig. 3A and the second sentence of [0028]). The thermal element (34, 30) comprises a thermal element vessel (pouch 34, Fig. 3A) and a thermal element filler (thermal medium 30, Fig. 3A) inside the thermal element vessel (see Fig. 3A). The filler may comprise granular 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal element of Grez/Boersma to be a thermal element vessel with a thermal element filler inside the vessel, detachably connected to the brush head as taught by McGushion because this is a simple substitution of one known thermal element for another known thermal element, which would provide expected results such as allowing the thermal filler to be selectively heated or cooled by a microwave or refrigerator. One of ordinary skill in the art would recognize this passive thermal element would reduce the complexity/cost of the Grez device compared to an electrically-controlled active thermal element, and would provide other advantages such as the thermochromatic ink indicating to the user when the medium is at an acceptable temperature.
Regarding claim 17, the modified Grez/Boersma device is silent regarding wherein the thermal element vessel comprises a phase-change material. However, it is noted that Grez states any number of other heat sources may be used to provide heat to the end 130 (see the last sentence of [0030]).
McGushion teaches a related thermal massage device (Fig. 3A) comprising a thermal element (pouch 34 containing thermal medium 30, Fig. 3A) in a detachable treatment head (massage head 16, detachable via groove 26, see Fig. 3A and the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal element of Grez/Boersma to be a thermal element vessel with a thermal element filler phase change material inside the vessel, detachably connected to the brush head as taught by McGushion because this is a simple substitution of one known thermal element for another known thermal element, which would provide expected results such as allowing the thermal filler to be selectively heated or cooled by a microwave or refrigerator. One of ordinary skill in the art would recognize this passive thermal element would reduce the complexity/cost of the Grez device compared to an electrically-controlled active thermal element, and would provide other advantages such as the thermochromatic ink indicating to the user when the medium is at an acceptable temperature.
Regarding claim 18, the modified Grez/Boersma/McGushion device discloses wherein the phase-change material (water/glycerine-based fluid, see the first sentence of [0023] of McGushion) is a first phase-change material (water) configured to change its phase at a first temperature that is lower than a skin temperature (water is configured . 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Grez et al. (2016/0184162) in view of Boersma et al. (2018/0295980) as applied to claim 15 above, and further in view of Gillespie et al. (2013/0085556).
Regarding claim 21, the modified Grez/Boersma device is silent regarding a charging base configured to thermally charge the thermal element. However, it is noted that Grez states any number of other heat sources may be used to provide heat to the end 130 (see the last sentence of [0030]).
Gillespie teaches a related thermal skincare device (Fig. 4) with a thermal element (heat generating element 41, Fig. 4, which includes at least an electric heater 404 and a thermal energy storage medium 405, Fig. 5C) comprising a phase-change material (thermal energy storage medium 405, Fig. 5C, Fig. 5E; this thermal medium may be wax, see the last sentence of [0071]). The use of a phase-change material allows the device to store heat generated by a heat source while connected to a charging base (energizer stand 50, Fig. 7A; “configured to engage the electrical contacts 23 (shown in Fig. 2) of the device 10 to energize the heat-generating element” see lines 9-12 of [0039]) and then release the heat to the body-care surface during use (see the first sentence of [0049]). This allows the device to be sufficiently heated for a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal element of Grez/Boersma to include a thermal energy storage medium, such as a phase-change material, in contact with an electric heater in a chamber which is heated through a charging base as taught by Gillespie because this is a simple substitution of one known thermal element for another known thermal element, which provides an expected result of allowing the treatment head to be heated to provide therapy to skin. Furthermore, the use of the phase-change material heated by the charging base of Gillespie would allow the device to be sufficiently heated for a long enough time to deliver therapy, while still offering the portability of a manual or battery-powered device due to its much higher energy storage density (see lines 1-8 of [0031] and lines 1-2 of [0051] of Gillespie).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nasu et al. (2018/0352934) discloses a related thermal element which uses a receiving coil to warm a surface by electromagnetic induction. Brunson et al. (2017/0189670) discloses a related thermal element to enhance removal or impurities. Khormaei (2016/0331106) discloses a related oscillating skin treatment device with a heating element. Skidmore et al. (2016/0206087 and 2016/0183671) discloses a related oscillating brush assembly which is battery-operated. Chen .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473.  The examiner can normally be reached on Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785      

/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785